Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 1 of 61            FILED
                                                                  2019 Sep-09 PM 04:45
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




             EXHIBIT “A”
                                                          DOCUMENT 1
                                                                                                              ELECTRONICALLY FILED
                   Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 2 of 61 5:47 PM
                                                                             8/7/2019
                                                                                                                 01-CV-2019-903543.00
6WDWHRI$ODEDPD                                                                               &DVH1XPEHU CIRCUIT COURT OF
                                             &29(56+((7                                                 JEFFERSON COUNTY, ALABAMA
8QLILHG-XGLFLDO6\VWHP
                                       &,5&8,7&2857&,9,/&$6(                              &9
                                                                                                 JACQUELINE ANDERSON SMITH, CLERK
                                         1RW)RU'RPHVWLF5HODWLRQV&DVHV                     'DWHRI)LOLQJ            -XGJH&RGH
)RUP$5&LY5HY
                                                                                              

                                                 *(1(5$/,1)250$7,21
                             ,17+(&,5&8,7&28572)-())(5621&2817<$/$%$0$
                                 '(/25(6%/(9,16(7$/Y%2%%<+1(/621(7$/

)LUVW3ODLQWLII      %XVLQHVV           ,QGLYLGXDO              )LUVW'HIHQGDQW        %XVLQHVV                ,QGLYLGXDO
                      *RYHUQPHQW         2WKHU                                           *RYHUQPHQW              2WKHU

1$785(2)68,7 6HOHFWSULPDU\FDXVHRIDFWLRQE\FKHFNLQJER[ FKHFNRQO\RQH WKDWEHVWFKDUDFWHUL]HV\RXUDFWLRQ

725763(5621$/,1-85<                                 27+(5&,9,/),/,1*6 FRQW G
     :'($:URQJIXO'HDWK                                   06;; %LUWK'HDWK&HUWLILFDWH0RGLILFDWLRQ%RQG)RUIHLWXUH$SSHDO
     721*1HJOLJHQFH*HQHUDO                                      (QIRUFHPHQWRI$JHQF\6XESRHQD3HWLWLRQWR3UHVHUYH

     72091HJOLJHQFH0RWRU9HKLFOH                        &957&LYLO5LJKWV
     72:$:DQWRQQHVV                                       &21'&RQGHPQDWLRQ(PLQHQW'RPDLQ5LJKWRI:D\
     723/3URGXFW/LDELOLW\$(0/'                          &703&RQWHPSWRI&RXUW
     72000DOSUDFWLFH0HGLFDO                              &217&RQWUDFW(MHFWPHQW:ULWRI6HL]XUH
     72/00DOSUDFWLFH/HJDO                                72&1&RQYHUVLRQ
     72200DOSUDFWLFH2WKHU                                (41' (TXLW\1RQ'DPDJHV$FWLRQV'HFODUDWRU\-XGJPHQW
     7%)0)UDXG%DG)DLWK0LVUHSUHVHQWDWLRQ                        ,QMXQFWLRQ(OHFWLRQ&RQWHVW4XLHW7LWOH6DOH)RU'LYLVLRQ

     72;;2WKHU                                           &98'(YLFWLRQ$SSHDO8QODZIXO'HWDLQHU
                                                              )25-)RUHLJQ-XGJPHQW
725763(5621$/,1-85<                                        )25))UXLWVRI&ULPH)RUIHLWXUH
     723(3HUVRQDO3URSHUW\                                06+&+DEHDV&RUSXV([WUDRUGLQDU\:ULW0DQGDPXV3URKLELWLRQ
     725(5HDO3URSHUO\                                    3)$%3URWHFWLRQ)URP$EXVH
                                                              (3)$(OGHU3URWHFWLRQ)URP$EXVH
27+(5&,9,/),/,1*6
                                                              )(/$5DLOURDG6HDPDQ )(/$
     $%$1$EDQGRQHG$XWRPRELOH
                                                              53525HDO3URSHUW\
     $&&7$FFRXQW 1RQPRUWJDJH
                                                              :7(*:LOO7UXVW(VWDWH*XDUGLDQVKLS&RQVHUYDWRUVKLS
     $3$$$GPLQLVWUDWLYH$JHQF\$SSHDO
                                                              &203:RUNHUV¶&RPSHQVDWLRQ
     $'3$$GPLQLVWUDWLYH3URFHGXUH$FW
                                                              &9;;0LVFHOODQHRXV&LUFXLW&LYLO&DVH
     $136$GXOWVLQ1HHGRI3URWHFWLYH6HUYLFHV

25,*,1      )     ,1,7,$/),/,1*                        $        $33($/)520                               2       27+(5
                                                                  ',675,&7&2857

             5     5(0$1'('                              7        75$16)(55(')520
                                                                  27+(5&,5&8,7&2857

                                                                       1RWH &KHFNLQJ<HVGRHVQRWFRQVWLWXWHDGHPDQGIRUD
+$6-85<75,$/%((1'(0$1'('"                    <(6     12            MXU\WULDO 6HH5XOHVDQG$OD5&LY3IRUSURFHGXUH


5(/,()5(48(67('                      021(7$5<$:$5'5(48(67('                      12021(7$5<$:$5'5(48(67('

$77251(<&2'(
        638                                    30                            V$1721,2'(/)21-,$6385/,1
                                             'DWH                                               6LJQDWXUHRI$WWRUQH\3DUW\ILOLQJWKLVIRUP


0(',$7,215(48(67('                             <(6    12       81'(&,'('

(OHFWLRQWR3URFHHGXQGHUWKH$ODEDPD5XOHVIRU([SHGLWHG&LYLO$FWLRQV                        <(6      12
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 3 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 4 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 5 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 6 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 7 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 8 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 9 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 10 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 11 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 12 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 13 of 61
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 14 of 61
                          DOCUMENT 5
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 15 of 61
                          DOCUMENT 5
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 16 of 61
                          DOCUMENT 5
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 17 of 61
                          DOCUMENT 5
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 18 of 61
                          DOCUMENT 5
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 19 of 61
                          DOCUMENT 6
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 20 of 61
                          DOCUMENT 6
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 21 of 61
                          DOCUMENT 8
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 22 of 61
                          DOCUMENT 8
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 23 of 61
                          DOCUMENT 10
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 24 of 61
                          DOCUMENT 10
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 25 of 61
                                     DOCUMENT 12
                                                                          ELECTRONICALLY FILED
      Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 268/26/2019
                                                                 of 61 4:49 PM
                                                                           01-CV-2019-903543.00
                                                                           CIRCUIT COURT OF
                                                                      JEFFERSON COUNTY, ALABAMA
                                                                   JACQUELINE ANDERSON SMITH, CLERK




        IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                       (BIRMINGHAM DIVISION)

DELORES BLEVINS                             )
HORACE BLEVINS                              )
                                            )
                                            )    C ASE NO: 01-CV-2019-903543
        Plaintiffs,                         )
                                            )
v.                                          )
                                            )
BOBBY H. NELSON, et. al.                    )
                                            )
         Defendants.                        )

              NOTICE OF SERVICE OF DISCOVERY DOCUMENTS

TO:     Clerk- Jacqueline Anderson Smith
        Circuit Court of Jefferson County
        716 N. Richard Arrington Blvd.
        Birmingham, AL 35203

        Please take notice that the following discovery documents have been filed on
behalf of the Plaintiffs:

(X)     Interrogatories to Defendant Bobby H. Nelson
( )     Plaintiff Response to Interrogatories
( )     Answers to Supplemental Interrogatories
( )     Requests for Production of Documents
( )     Plaintiff Response to Requests for Production of Documents
( )     Request for Admissions to
( )     Response to Request for Admissions
( )     Notice of Intent to Serve Subpoena
( )     Notice of Deposition for_________.

Date this 26th day of August, 2019

                                            Respectfully submitted,
                                            /s/Antonio D. Spurling
                                            ANTONIO D. SPURLING (SPU006)
                                            Attorney for Plaintiff
                                      DOCUMENT 12
    Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 27 of 61




OF COUNSEL:
SPURLING LAW FIRM, LLC
406 19th Street, Suite 100
Birmingham, AL 35218
Tel: 205.788.7006
Fax: 205.725-6052
e-mail: aspurling.esq@gmail.com



                             CERTIFICATE OF SERVICE

       I hereby certify that I have this 26th day of August, 2019 e-filed a copy of the
foregoing pleading to the following attorneys of record:

Lee Stewart, Esquire
Gaines, Gault, Hendrix & Stewart
3500 Blue Lake Drive, Suite 425
Birmingham, Alabama 35243

                                                      /s/ Antonio D. Spurling
                                                      OF COUNSEL
                                       DOCUMENT 13
                                                                             ELECTRONICALLY FILED
     Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 288/26/2019
                                                                of 61 4:49 PM
                                                                             01-CV-2019-903543.00
                                                                             CIRCUIT COURT OF
                                                                        JEFFERSON COUNTY, ALABAMA
                                                                     JACQUELINE ANDERSON SMITH, CLERK




       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                      (BIRMINGHAM DIVISION)

DELORES BLEVINS                              )
HORACE BLEVINS                               )
                                             )
                                             )     C ASE NO: 01-CV-2019-903543
       Plaintiffs,                           )
                                             )
v.                                           )
                                             )
BOBBY H. NELSON, et. al.                     )
                                             )
        Defendants.                          )

            INTERROGATORIES TO DEFENDANT BOBBY H. NELSON

       COMES NOW the Plaintiffs, in the above-styled case and propounds the
following interrogatories to this Defendant pursuant to the Alabama Rules of Civil
Procedure 33 (a) (b):

1.      Please state the name, address, title and duty of the person or persons who
answered or assisted in answering these interrogatories and the place where these
interrogatories were answered.

2.      Is this Defendant's name correctly stated in the complaint on file in this case? If
not, state the correct way this Defendant should be designated as a party defendant in an
action of law:

       a.      At the time of the occurrence made the basis of this suit;
       b.      At the time these interrogatories were answered.

3.     What is your principal place of business or occupation?

        a.      Please state whether or not this subject property was owned by any other
co-owner, investor, silent partner, person, entity or business other than this Defendant
prior to the incident date of May 1, 2019.
                                       DOCUMENT 13
    Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 29 of 61




        b.      Please state whether or not this subject property was owned by any other
co-owner, investor, silent partner, person, entity or business other than this Defendant on
the date of the incident of May 1, 2019.

       c.     If your answer to 3b is in the affirmative, please state said entity, person or
firm name, address and contact information.

       d.       Please state date, name, address and contact information for any other
person, entity or firm who purchased and or acquired any or all interest in the subject
property from this Defendant.

         e.     Please list the name, address, and telephone number of any such person,
entity, firm or corporation who had an equitable or ownership interest in the subject
property of any other such owner, entity, firm or corporation at the time of the incident
which made the basis of this lawsuit.

       f.     Please state the period of this Defendant’s ownership of the subject
property and date of sale to any third party, entity, firm or corporation.

4.      Please state whether or not this Defendant, his assigns, employees, or contractors
pulled any permits for renovation, abatement, construction, asphalt and/or concrete work
to be performed on said premises during this Defendant’s period of ownership.

5.     Please state whether or not this Defendant personally performed any renovation,
abatement, construction, asphalt, and or concrete work on the subject property which
made the basis of this lawsuit.

6.     Please state the year, name, address, telephone number of each and every
independent contractor, employee, entity, firm, or organization that performed any
renovation, abatement, construction, asphalt, and/or concrete work on said premises
during your period of ownership of said property which is the subject of this lawsuit.

7.      Please state the year, name, address, telephone number of each and every
Trussville Municipal and/or Jefferson County inspector that inspected the premises
before and after any such renovation, abatement, construction, asphalt, and concrete work
on said premises during your period of ownership of said property which is the subject of
this lawsuit.
                                      DOCUMENT 13
    Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 30 of 61




8.     Please state the exact period of ownership that this Defendant owned the subject
property.

                             CERTIFICATE OF SERVICE

       I hereby certify that I have this 26th day of August, 2019 e-filed a copy of the
foregoing pleading to the following attorneys of record:

Lee Stewart, Esquire
Gaines, Gault, Hendrix & Stewart
3500 Blue Lake Drive, Suite 425
Birmingham, Alabama 35243

                                                      /s/ Antonio D. Spurling
                                                      OF COUNSEL
                                           DOCUMENT 15
                                                                                 ELECTRONICALLY FILED
         Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 318/29/2019
                                                                    of 61 5:27 PM
                                                                                 01-CV-2019-903543.00
                                                                                 CIRCUIT COURT OF
4400.15 LS                                                                  JEFFERSON COUNTY, ALABAMA
                                                                         JACQUELINE ANDERSON SMITH, CLERK
              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
  DELORES BLEVINS,                             )
  HORACE BELVINS,                              )
                                               )
         Plaintiff,                            )
                                               )
  v.                                           )      Civil Action #: CV-19-903543
                                               )
  BOBBY H. NELSON,                             )
  TRUSSVILLE REDEVELOPMENT                     )
  DEPARTMENT AUTHORITY, LLC                    )
  IRA INNOVATION, LLC, et al.                  )
                                               )
         Defendants.                           )

                                             ANSWER

         COMES NOW the Defendant, Bobby H. Nelson, and in answer to the Plaintiff’s

  Complaint states as follows:


                                             PARTIES


         1)      Defendant is without sufficient knowledge to admit or deny Paragraph 1 of the

  Plaintiff’s Complaint.


         2)      Defendant is unaware of the identity of the “Bobby H. Hunter” referenced in

  Paragraph 2 of the Plaintiff’s Complaint. To the extend Paragraph 2 of the Plaintiff’s Complaint

  contains any allegations of wrongdoing against this Defendant, Bobby Nelson, it is denied, and

  strict proof is demanded thereof.


         3)      To the extent Paragraph 3 of the Plaintiff’s Complaint contains any allegations of

  wrongdoing against this Defendant, it is denied, and strict proof is demanded thereof.


         4)      To the extent Paragraph 4 of the Plaintiff’s Complaint contains any allegations of

  wrongdoing against this Defendant, it is denied, and strict proof is demanded thereof.
                                          DOCUMENT 15
           Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 32 of 61



        5)      To the extent Paragraph 5 of the Plaintiff’s Complaint contains any allegations of

wrongdoing against this Defendant, it is denied, and strict proof is demanded thereof.


        6)      Defendant adopts and incorporates Paragraphs 1 through 5 of this Answer as if

fully set forth herein.


        7)      Paragraph 7 of the Plaintiff’s Complaint is denied and strict proof is demanded

thereof.


        8)      Paragraph 8 of the Plaintiff’s Complaint is denied and strict proof is demanded

thereof.


        9)      To the extent Paragraph 9 of the Plaintiff’s Complaint contains any allegations of

wrongdoing against this Defendant, it is denied, and strict proof is demanded thereof.


        10)     To the extent Paragraph 10 of the Plaintiff’s Complaint contains any allegations

of wrongdoing against this Defendant, it is denied, and strict proof is demanded thereof.


                                          COUNT ONE


                                          (Negligence)


        11)     Defendant adopts and incorporates Paragraphs 1 through 11 of this Answer as if

fully set forth herein.


        12)     To the extent Paragraph 12 of Count One of the Plaintiff’s Complaint contains

any allegations of wrongdoing against this Defendant, it is denied, and strict proof is demanded

thereof.


        13)     To the extent Paragraph 13 of Count One of the Plaintiff’s Complaint contains
                                         DOCUMENT 15
           Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 33 of 61



any allegations of wrongdoing against this Defendant, it is denied, and strict proof is demanded

thereof.


        14)     To the extent Paragraph 14 of Count One of the Plaintiff’s Complaint contains

any allegations of wrongdoing against this Defendant, it is denied, and strict proof is demanded

thereof.


        11)     Paragraph 11 of the Plaintiff’s Complaint is denied and strict proof is demanded

thereof.


                                         COUNT TWO


               (Negligent Hiring, Training, Maintaining, Supervision of Premises)


        12)     Defendant adopts and incorporates Paragraphs 1 through 11 of this Answer as if

fully set forth herein.


        13)     To the extent Paragraph 13 of Count Two of the Plaintiff’s Complaint contains

any allegations of wrongdoing against this Defendant, it is denied, and strict proof is demanded

thereof.


        14)     To the extent Paragraph 14 of Count Two of the Plaintiff’s Complaint contains

any allegations of wrongdoing against this Defendant, it is denied, and strict proof is demanded

thereof.


        15)     Paragraph 15 of the Plaintiff’s Complaint is denied and strict proof is demanded

thereof.
                                            DOCUMENT 15
           Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 34 of 61



                                           COUNT THREE


                                       (Loss of Consortium)


        16)     Defendant adopts and incorporates Paragraphs 1 through 15 of this Answer as if

fully set forth herein.


        17)     Paragraph 17 of the Plaintiff’s Complaint is denied and strict proof is demanded

thereof.


        18)     Paragraph 18 of the Plaintiff’s Complaint is denied and strict proof is demanded

thereof.


        19)     Paragraph 19 of the Plaintiff’s Complaint is denied and strict proof is demanded

thereof.


                                  AFFIRMATIVE DEFENSES

                                         FIRST DEFENSE

        The Defendant pleads not guilty.

                                       SECOND DEFENSE

        The Defendant denies each and every material allegation of the Complaint and demand

strict proof thereof.

                                        THIRD DEFENSE

        The Defendant claims that this Court lacks personal jurisdiction.

                                       FOURTH DEFENSE

        The Defendant claims that this Court lacks subject matter jurisdiction.
                                          DOCUMENT 15
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 35 of 61



                                        FIFTH DEFENSE

        The Defendant denies that he acted wantonly or negligently on the occasion described in the

Plaintiff’s Complaint.


                                        SIXTH DEFENSE

        The Defendant pleads the affirmative defense of contributory negligence.


                                     SEVENTH DEFENSE

        The Defendant pleads the affirmative defense of assumption of the risk.

                                       EIGHTH DEFENSE

        The Defendant affirmatively asserts that the area in question and/or alleged hazard/defect

was open and obvious.

                                        NINTH DEFENSE

        The Defendant denies that he created the alleged hazard/defect and/or failed to warn of

same.

                                       TENTH DEFENSE

        The Defendant denies that he had actual or constructive notice of any dangerous hazard

and/or defective condition on the premises as alleged in the Complaint.

                                    ELEVENTH DEFENSE

        The Defendant denies that the Plaintiff is injured to the extent as alleged in the Complaint

and demand strict proof thereof.
                                           DOCUMENT 15
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 36 of 61



                                      TWELFTH DEFENSE

            The Defendant states this matter is due to be dismissed as the Complaint was filed

outside of the applicable statute of limitations.


                                    THIRTEENTH DEFENSE

            The Defendant asserts Ala. Code §12-21-45 (1975), pursuant to Dixie Marsh v.

Rodgers Green, M.D., 782 So.2d 223 (Ala. 2000), as its Thirteenth Affirmative Defense.

Plaintiff claims damages for medical expenses and/or hospital expenses which have been, or

which will be reimbursed or paid, in part or in full.


                                   FOURTEENTH DEFENSE

       The Defendant asserts that he is entitled to a set-off or credit of any and all settlement

amounts paid by any party or potential party to this litigation, with or not named herein, pursuant

to Williams v. Colquitt, 272 Ala. 577, 133 So. 2d 364 (Ala. 1961), and its progeny.

                                     FIFTEENTH DEFENSE

       With regard to punitive damages, the Defendant pleads the following punitive damages

defenses:

1.    Plaintiff's claim of punitive damages violates the Fourth, Fifth, Sixth, and Fourteenth
Amendments of the Constitution of the United States, and Article I Section 6 of the Constitution of
Alabama, on the following grounds:

       a.        It is in violation of the Due Process and Equal Protection Clauses of the
                 Fourteenth Amendment of the United States Constitution to impose punitive
                 damages, which are penal in nature, against civil defendants upon the
                 plaintiff's satisfying a burden of proof which is less than the "beyond a
                 reasonable doubt" burden of proof required in criminal cases;

       b.        The procedures pursuant to which punitive damages are awarded may result
                 in the award of joint and several judgments against multiple defendants for
                 different alleged acts of wrongdoing, which infringes the Due Process and
                                           DOCUMENT 15
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 37 of 61



               Equal Protection Clauses of the Fourteenth Amendment of the United States
               Constitution;

       c.      The procedures pursuant to which punitive damages
               are awarded fail to provide a reasonable limit on the amount of the award
               against defendants, which thereby violates the Due Process and Equal
               Protection Clauses of the Fourteenth Amendment of the United States
               Constitution;

       d.      The procedures pursuant to which punitive damages are awarded fail to
               provide specific standards, or provides vague or insufficient standards, for
               the amount of the award of punitive damages which thereby violates the Due
               Process Clause of the Fourteenth Amendment of the United States
               Constitution;

       e.      The procedures pursuant to which punitive damages are awarded result in
               the imposition of different penalties for the same or similar acts and, thus,
               violate the Equal Protection Clause of the Fourteenth Amendment of the
               United States Constitution;

       f.      The procedures pursuant to which punitive damages are awarded permit the
               imposition of punitive damages in excess of the maximum criminal fine for
               the same or similar conduct, which thereby infringes the Due Process Clause
               of the Fifth and Fourteenth Amendments and the Equal Protection Clause of
               the Fourteenth Amendment of the United States Constitution;

       g.      The procedures pursuant to which punitive damages are awarded fail to
               require that an award of punitive damages be proportioned, or bear a
               reasonable relationship, to the actual harm incurred.

       h.      The procedures pursuant to which punitive damages are awarded fail to
               provide mitigating factors for the jury's consideration in awarding punitive
               damages.

2.      Plaintiff's claim of punitive damages violates the Due Process Clause of Article I, Section 6
of the Constitution of Alabama on the following grounds:

       a.      It is a violation of the Due Process Clause to impose punitive damages,
               which are penal in nature, upon civil defendants upon the plaintiff's
               satisfying a burden of proof less than the "beyond a reasonable doubt"
               burden of proof required in criminal cases;

       b.      The procedures pursuant to which punitive damages are awarded fail to
               provide a limit on the amount of the award against the defendants;
                                           DOCUMENT 15
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 38 of 61



       c.      The procedures pursuant to which punitive damages are awarded are
               unconstitutionally vague;

       d.      The procedures pursuant to which punitive damages are awarded fail to
               provide specific standards for the amount of the award of punitive damages;
               and

       e.      The award of the punitive damages in this case constitutes a deprivation of
               property without due process of law.

3.     Plaintiff's attempt to impose punitive or extracontractual damages on this defendant, on the
basis of vicarious liability for the conduct by others, violates the Fifth, Eighth, and Fourteenth
Amendments of the United States Constitution and Article I, Section 6 of the Alabama Constitution.

4.     The award of punitive damages to the plaintiff in this action would constitute a deprivation
of property without due process of law required under the Fifth and Fourteenth Amendments of the
United States Constitution and Article I, Section 6 of the Alabama Constitution.

5.      The award of punitive damages against the defendant in this action would violate the
prohibition against laws that impair the obligations of contracts in violation of Article I, Section 22
of the Constitution of Alabama.

6.      The procedures pursuant to which punitive damages are awarded permit the imposition of
punitive damages in excess of the amount established by the legislature under Ala. Code Section
27-1-17 (1975), in violation of the Due Process Clause of the Fifth and Fourteenth Amendments
of the U.S. Constitution and Article I, Section 6, of the Alabama Constitution.

                                     SIXTEENTH DEFENSE

       The Defendant claims that venue is improper.

                                   SEVENTEENTH DEFENSE

       The Defendant reserves the right to amend its answer as future discovery may dictate.

                                    EIGHTEENTH DEFENSE

       This Defendant pleads that service is improper.

                                    NINETEENTH DEFENSE

       The Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                     TWENTIETH DEFENSE

       This Defendant pleads the affirmative defense of last clear chance.
                                            DOCUMENT 15
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 39 of 61



                                   TWENTY-FIRST DEFENSE

        This Defendant pleads the doctrine of estoppel and wavier.

                                 TWENTY-SECOND DEFENSE

        This Defendant pleads the doctrine of inconsistent positions as a defense to the Plaintiff’s

allegations.

                                   TWENTY-THIRD DEFENSE

        Defendant avers that the Plaintiff’s injuries and damages were caused by wrongful acts and

omissions of the Plaintiff and/or parties other than this Defendant.



                                                       /s/ Lee H. Stewart
                                                       Lee H. Stewart (STE133)
                                                       Attorney for Defendant
                                                       Bobby H. Nelson




OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
3500 Blue Lake Drive, Suite 425
Birmingham, Alabama 35243
(205) 980-5888
lstewart@ggh-law.com
                                          DOCUMENT 15
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 40 of 61




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of
record or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and
properly addressed as follows:


       Antonio D. Spurling
       SPURLING LAW FIRM, LLC
       406 19th Street Suite 100
       Birmingham, Alabama 35218

DATED:         August 29, 2019.

                                                     /s/ Lee H. Stewart
                                                     OF COUNSEL
                                         DOCUMENT 16
                                                                              ELECTRONICALLY FILED
          Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 418/29/2019
                                                                     of 61 5:27 PM
                                                                              01-CV-2019-903543.00
                                                                              CIRCUIT COURT OF
4400.15 LS                                                               JEFFERSON COUNTY, ALABAMA
                                                                      JACQUELINE ANDERSON SMITH, CLERK
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
  DELORES BLEVINS,                          )
  HORACE BELVINS,                           )
                                            )
         Plaintiff,                         )
                                            )
  v.                                        )       Civil Action #: CV-19-903543
                                            )
  BOBBY H. NELSON,                          )
  TRUSSVILLE REDEVELOPMENT                  )
  DEPARTMENT AUTHORITY, LLC                 )
  IRA INNOVATION, LLC, et al.               )
                                            )
         Defendants.                        )

                                       JURY DEMAND

         The Defendant in the above-styled cause, Bobby H. Nelson, hereby demands a trial by

  struck jury.



                                                    /s/ Lee H. Stewart
                                                    Lee H. Stewart (STE133)
                                                    Attorney for Defendant
                                                    Bobby H. Nelson




  OF COUNSEL:
  GAINES GAULT HENDRIX, P.C.
  3500 Blue Lake Drive, Suite 425
  Birmingham, Alabama 35243
  (205) 980-5888
  lstewart@ggh-law.com




                                                1
                                          DOCUMENT 16
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 42 of 61




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of
record or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and
properly addressed as follows:


       Antonio D. Spurling
       SPURLING LAW FIRM, LLC
       406 19th Street Suite 100
       Birmingham, Alabama 35218

DATED:         August 29, 2019.

                                                     /s/ Lee H. Stewart
                                                     OF COUNSEL




                                                 2
                                                 DOCUMENT 18
                                                                                   ELECTRONICALLY FILED
             Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 438/29/2019
                                                                        of 61 5:49 PM
                                                                                    01-CV-2019-903543.00
                                                                                    CIRCUIT COURT OF
4400.15 LS                                                                     JEFFERSON COUNTY, ALABAMA
                                                                            JACQUELINE ANDERSON SMITH, CLERK
                 IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
   DELORES BLEVINS,                                )
   HORACE BLEVINS,                                 )
                                                   )
             Plaintiff,                            )
                                                   )
   v.                                              )     Civil Action #: CV-19-903543
                                                   )
   BOBBY H. NELSON,                                )
   TRUSSVILLE REDEVELOPMENT                        )
   DEPARTMENT AUTHORITY, LLC                       )
   IRA INNOVATION, LLC, et al.                     )
                                                   )
             Defendants.                           )


                          NOTICE OF SERVICE OF DISCOVERY DOCUMENTS


   TO:       Circuit Court Clerk

             Please take notice that the undersigned counsel for Defendant Bobby H. Nelson has on this

   date served all parties with the following:

                x   Defendant’s First Set of Interrogatories to the Plaintiff

                x   Defendant’s First Request for Production of Documents to the Plaintiff

   Dated this 29th day of August, 2019.


                                                         /s/ Lee H. Stewart
                                                         Lee H. Stewart (STE133)
                                                         Attorney for Defendant
                                                         Bobby H. Nelson




   OF COUNSEL:
   GAINES GAULT HENDRIX, P.C.
   3500 Blue Lake Drive, Suite 425
   Birmingham, Alabama 35243
   (205) 980-5888
   lstewart@ggh-law.com
                                          DOCUMENT 18
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 44 of 61




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of
record or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and
properly addressed as follows:


       Antonio D. Spurling
       SPURLING LAW FIRM, LLC
       406 19th Street Suite 100
       Birmingham, Alabama 35218

DATED:         August 29, 2019.

                                                     /s/ Lee H. Stewart
                                                     OF COUNSEL
                                              DOCUMENT 19
                                                                                 ELECTRONICALLY FILED
          Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 458/29/2019
                                                                     of 61 5:49 PM
                                                                                  01-CV-2019-903543.00
                                                                                  CIRCUIT COURT OF
4400.15 LS                                                                   JEFFERSON COUNTY, ALABAMA
                                                                          JACQUELINE ANDERSON SMITH, CLERK
               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
  DELORES BLEVINS,                                )
  HORACE BLEVINS,                                 )
                                                  )
          Plaintiff,                              )
                                                  )
  v.                                              )    Civil Action #: CV-19-903543
                                                  )
  BOBBY H. NELSON,                                )
  TRUSSVILLE REDEVELOPMENT                        )
  DEPARTMENT AUTHORITY, LLC                       )
  IRA INNOVATION, LLC, et al.                     )
                                                  )
          Defendants.                             )

             DEFENDANT’S FIRST SET OF INTERROGATORIES TO PLAINTIFF

          COMES NOW the Defendant, Bobby H. Nelson., and pursuant to Rule 33 of the Alabama

  Rules of Civil Procedure hereby propounds the following interrogatories to be answered separately

  and fully in writing under oath by the Plaintiff:

                                             DEFINITIONS

          The following words, when used in these Interrogatories, unless otherwise indicated,

  shall mean:

          A.      “Incident” - the event or events, transactions or occurrences made the
                  basis of this suit, including but not limited to, your alleged fall at this
                  particular location.

          B.      “You” or “your” - the Plaintiff, Delores Blevins, or any agent or employee
                  of the Plaintiff, including any experts whom you expect to be called as
                  witnesses at trial, attorneys, and persons who have access to the
                  information requested from whom the Defendant can obtain such
                  information.

          C.      “Document” and “documents” - all written, recorded or graphic matters
                  whatsoever and all non-identical copies thereof, including, but not limited
                  to: papers, books, records, letters, photographs, tangible things,
                  correspondence, communications, telegrams, cables, telex messages,
                  memoranda, notes, notations, work papers, transcripts, minutes, reports,
                  records of telephone or other conversations, statements, summaries,
                  opinions, studies, analyses, evaluations, contracts, agreements, jottings,
                                DOCUMENT 19
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 46 of 61



     guidelines, charges, manuals, maps, brochures, publications, drafts,
     newsletters, proofs, galleys, or other pre-publication forms of materials,
     telephone, lists or indexes, rolodex indexes, books of account, records or
     invoices reflecting business operations, purchase order, bills, invoices,
     receipts, canceled checks, vouchers, ledger sheets, statements of
     witnesses, findings of investigation, insurance policies, accident reports,
     claims forms, bills of lading, way bills, minutes of any corporate meetings,
     minutes of meetings, or board of directors of corporations, records of
     negotiations, reports of experts, reports of consultants, all notes or drafts
     relating to any of the foregoing, all things similar to the foregoing, and any
     other documents as defined by the Alabama Rules of Civil Procedure, of
     any kind or character in your possession, custody or control, or known by
     you to exist.

D.   “Describe” or “description” - to (1) provide a narrative statement of the
     matter in question; (2) identify all documents relating to or referring
     thereto; (3) identify all persons having knowledge thereof, stating the
     subject matter of each such person’s knowledge and the manner in which
     his knowledge was obtained; and (4) state what acts were done by each
     person who, in any way, participated in the matter in question.

E.   “Identify” -

     (1)    When used in reference to an individual shall mean to state his or
            her full name, position or title, and present residence address;

     (2)    When used in reference to a corporation, shall mean to state its full
            name, the names of each partner, and its principal place of
            business, and its business address;

     (3)    When used in reference to a partnership, shall mean to state its full
            name, the names of each partner, and its principal place of
            business;

     (4)    When used in reference to a person other than an individual,
            corporation or partnership shall mean to state its official name, its
            organizational form and its address;

     (5)    When used in reference to an act, shall mean to state the time and
            place of the act, the nature of the act, the name of the person or
            persons performing or joining in the act, and the names of all
            persons witnessing or having knowledge of such act.


                           INTERROGATORIES
                                         DOCUMENT 19
         Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 47 of 61



        1.    State your correct name, address, date of birth and social security number.

        2.    With respect to your employment, please:

              a.      State the name and address of your employer at the present time;

              b.      State the name and address of your employer for the previous fifteen years;

              c.      State the name and address of your employer at the time of the occurrence
                      made the basis of this suit.

         3.   State whether or not you make any claim in this suit for lost wages or income and, if
so, state:
              a.      The specific date(s) and hours you claim to have missed because of the
                      accident made the basis of this suit.

              b.      Your hourly wage at the time of the accident made the basis of this suit.

              c.      The number of hours you worked per week immediately prior to the accident
                      made the basis of this suit.

              d.      The amount of your weekly earnings immediately prior to the accident made
                      the basis of this suit.

              e.      The total amount of lost wages or income you claim.

              f.      Whether a doctor wrote you an excuse to miss work and, if so, provide
                      his/her name.

        4.    Describe each and every injury received by you for which you make claim in this
suit.

        5.    State whether you contend that any of your injuries are permanent in nature and, if
so:

              a.      Describe each injury you claim is permanent in nature;

              b.      State in what manner each respective permanent injury disables you;

              c.      State what complaints of pain you presently have as a result of each such
                      respective injury.

        6.      State the name and address of each doctor who has attended or treated you for
injuries received in the occurrence made the basis of this suit. With respect to each such doctor
state:

              a.      Whether you are under the treatment at the present time;
                                           DOCUMENT 19
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 48 of 61




               b.      What treatment do you expect to receive in the future;

               c.      State the amount of the bill;

               d.      State whether or not each respective doctor has been paid and, if so, by
                       whom;

               e.      Attach to your answers to these interrogatories a copy of all doctors’ bills for
                       all such treatment.

         7.       State whether you were hospitalized as a result of the occurrence made the basis of
this suit and, if so, state:

               a.      The name and address of each hospital;

               b.      The amount of the hospital bill;

               c.      State whether the hospital bill has been paid and, if so, by whom;

               d.      Attach to your answers to these interrogatories a copy of all bills for all such
                       hospitalizations.

       8.     State whether you claim any other expense incurred by you as a result of the
occurrence made the basis of this suit and, if so, state:

               a.      The name and address of the person or company to whom this expense was
                       incurred;

               b.      The amount of such expense;

               c.      Attach hereto a copy of the bill for such expense;

               d.      State whether such expense has been paid and, if so, by whom.

        9.      State whether, prior to the occurrence made the basis of this suit, you had ever been
injured in any manner and, if so, state:

               a.      The date of each injury;

               b.      The extent of said injury;

               c.      How you were injured;

               d.      Any permanent disability resulting from any said injury.
                                           DOCUMENT 19
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 49 of 61



        10.     State whether, subsequent to the occurrence made the basis of this suit, you have
been injured in any manner and, if so, state:

               a.      The date of each such injury.

               b.      The extent of the injury.

               c.      How you were injured.

               d.      Any permanent disability resulting from any said injury.

        11.     State the name and address of each doctor and hospital by whom you have been
treated during the fifteen (15) years preceding the date of the accident made the basis of this suit;

               a.      Describe the condition or disease for which you were treated or examined,
                       and give the dates of each such treatment or examination;

               b.      Describe any and all surgical procedures that you underwent and give the
                       dates of each such surgery.

        12.     Please provide the name and address of each and every pharmacy you have used in
the past 10 years.

        13.     Please state whether you had ever been in this particular location or address prior
to the incident in question store prior to the incident in question. If you have, please provide the
following information:
                a.     The number of times you had been in this store prior to the occasion in
                       question;

               b.      The last time before the incident in question that you entered this store;

               c.      Whether you had walked on or near the location where the fall took place,
                       and, if so, approximately how many times previously;

               d.      Whether, to your knowledge, the area of the floor where you fell, where
                       the object/protrusion that caused you to fall, was new or different from
                       any time previously.

       14.    Identify the purpose of your trip to subject premises on the date of the incident
made the basis of this lawsuit, and identify all purchases made.

        15.    Please describe, with as much detail as possible, the route that you took within the
subject premises, prior to incident made the basis of this lawsuit. Please include in your answer
a description of all items that you gathered, and how you were carrying such items.

        16.      State the date on which the incident made the basis of this suit occurred and describe
the incident itself in detail.
                                          DOCUMENT 19
       Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 50 of 61



       17.    With respect to your fall, please state in detail the following:

              a.      The reason that you fell;

              b.      Whether you were caused to slip and/or trip over any substance and/or
                      object;

              c.      Whether you were aware of the alleged substance and/or object prior to your
                      fall;

              d.      The origin of the substance and/or object.

       18.     Describe in detail all that occurred immediately after you fell, including in your
answer the following:

              a.      Whether anyone offered you assistance;

              b.      Whether your injury was treated while at subject premises;

              c.      How you left the subject premises.

        19.     State the name, address, and phone number of each person accompanying you at the
time of the incident made the basis of this suit.

       20.     Please state the name, address, and phone number of anyone who witnessed the
incident in question or anyone who has knowledge of the incident made the basis of this lawsuit.

        21.    Give the name and address of every person from whom you, or anyone on your
behalf, has obtained a statement, either oral or in writing, concerning the facts surrounding the
accident complained of in your Complaint.

      22.      State whether any conversation took place between you and any of the defendant’s
employees, or anyone else, following the incident made the basis of this lawsuit, and:

              a.      Where such conversation took place.
              b.      The name and address of each person present during such conversation.
              c.      What statements were made by you during the conversation.
              d.      What statements were be made by any of the defendant’s employees or
                      anyone else you spoke with.
        23.    Describe in what manner you contend that Defendant, Bob Nelson or any agent of
Defendant, Bob Nelson acted negligently and/or wantonly, and include in your answer any specific
acts or omissions which you contend were committed by the Defendant, Bob Nelson which were
negligent and/or wanton.

        24.     State whether, at the time of the incident made the basis of your Complaint, you
utilized any sort of:
                                           DOCUMENT 19
         Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 51 of 61




               a.      Walking device and/or aid, such as a walker or crutches;

               b.      Leg, knee and/or ankle brace;

               c.      If you answered yes to either subpart a. or b., please identify the name of the
                       doctor that prescribed such device.

       25.    State whether, prior to the incident made the basis of your complaint, you had ever
experienced and/or complained of problems walking and/or falling.

       26.      State whether or not you consumed any alcoholic beverages within twelve (12)
hours prior to the accident made the basis of this suit, and if so, state:

               a.      The type of beverage consumed;

               b.      When you consumed it;

               c.      The quantity consumed by you.

       27.     List every family member or relative that you or your spouse have living in Jefferson
County.

       28.     Please state your educational background, including schools attended, dates of
attendance, degrees awarded and specialty courses attended and/or degrees obtained.

       29.     Have you ever been convicted of a crime? If so, please state: crime or offense
charged with, date charged, city, state and county where charged, and outcome.

       30.    Have you ever filed for bankruptcy? If so please state the date you filed and in
which court you filed.

         31.     Have you ever filed a lawsuit for any injury or damages arising out of any
occurrence prior to or subsequent to the incident made the basis of this suit? If so, please state the
style, court, case number, name of your attorney, and current disposition of case.

       32.     Have you ever filed an insurance claim for any injury or damages arising out of
any occurrence prior to or subsequent to the accident made the basis of this suit (other than
medical insurance claims)? If so, describe any claims filed by you or on your behalf, giving the
date of the event leading to the claim, the date of the claim, nature of the claim, name and
address of the insurance carrier, insurance policy number, claim number, name of your attorney,
and current disposition of claim.

         33.   Have you ever made a claim for worker’s compensation benefits? If so, please
state:
                                          DOCUMENT 19
       Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 52 of 61



               a.     To whom such claim was made.

               b.     The status of such claim.

               c.     Whether benefits or medical expenses were paid as a result of this claim
                      and if so, the nature and amount of benefits or medical expenses paid and
                      the entity to whom said payments were made.

               d.     The name, position or title, address, and phone number of the company
                      representative, insurance representative, and any other individuals with
                      whom you discussed, negotiated and/or settled your claim.

        34.   At the time of the incident made the basis of this lawsuit, please state whether you
were insured or covered under any type of health or medical insurance, Medicare, Medicaid,
automobile insurance policy, or any other collateral source which provided health and/or medical
benefit coverage or payments on your behalf to health care providers for any of the injuries or
damages you are claiming in this lawsuit, and if so, state:

               a.     The name of the entity or source that made said payment on your behalf,
                      the amount of said payment, and to whom said payment was made;

               b.     The specific expense, injury, damage or treatment said payment was made
                      for;

               c.     Whether you were required to pay a deductible and/or co-pay, or any
                      amount out-of-pocket to said entity or provider, and if so, to whom was
                      payment made, and in what amount;

               a.     Has any entity, whatsoever, asserted, filed or has standing to assert or file
                      any lien or subrogation claim pertaining to any proceeds you may receive
                      through the disposition of this lawsuit, and if so provide the name of said
                      entity, the amount of said claim, and if a lien has been filed, the county
                      and state where said lien is filed.

         35.     Have you ever or are you currently receiving any benefits paid pursuant to a
disability plan (including Social Security), retirement plan or other plan provided for sick pay?
If so, please state:

               a.     The type of plan.

               b.     The business/entity the plan is funded by.

               c.     When you began receiving benefits.

               d.     The reason you began receiving benefits.

               e.     The amount of the benefits you receive monthly.
                                            DOCUMENT 19
         Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 53 of 61



                f.      The length of time you have remaining to receive benefits.

                g.      The attorney’s name and address, if any used, who helped you obtain these
                        disability benefits.

         36.    State the name and address of each person you expect to call as a witness at the trial
of this case.

         37.    State whether you expect to call any expert witness at the trial of this case and, if so,
state:

                a.      The name and address of each such expert;

                b.      The education, experience and qualifications of each such expert;

                c.      The subject matter upon which each such expert is expected to testify;

                d.      The substance of the facts and opinions to which the expert is expected to
                        testify;

                e.      A summary of the grounds for each opinion.

       38.    Do you agree to supplement your answers to each and every interrogatory with
any information you gain after answering these interrogatories?

       39.      Do you agree to correct these interrogatories if any of these answers become
incorrect?




                                                        /s/ Lee H. Stewart
                                                        Lee H. Stewart (STE133)
                                                        Attorney for Defendant
                                                        Bobby H. Nelson




OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
3500 Blue Lake Drive, Suite 425
Birmingham, Alabama 35243
(205) 980-5888
lstewart@ggh-law.com
                                          DOCUMENT 19
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 54 of 61



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of
record or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and
properly addressed as follows:


       Antonio D. Spurling
       SPURLING LAW FIRM, LLC
       406 19th Street Suite 100
       Birmingham, Alabama 35218

DATED:         August 29, 2019.

                                                     /s/ Lee H. Stewart
                                                     OF COUNSEL
                                           DOCUMENT 20
                                                                                ELECTRONICALLY FILED
         Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 558/29/2019
                                                                    of 61 5:49 PM
                                                                                 01-CV-2019-903543.00
                                                                                 CIRCUIT COURT OF
4400.15 LS                                                                  JEFFERSON COUNTY, ALABAMA
                                                                         JACQUELINE ANDERSON SMITH, CLERK
              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
  DELORES BLEVINS,                            )
  HORACE BELVINS,                             )
                                              )
         Plaintiff,                           )
                                              )
  v.                                          )       Civil Action #: CV-19-903543
                                              )
  BOBBY H. NELSON,                            )
  TRUSSVILLE REDEVELOPMENT                    )
  DEPARTMENT AUTHORITY, LLC                   )
  IRA INNOVATION, LLC, et al.                 )
                                              )
         Defendants.                          )

        DEFENDANT’S FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS

         COMES NOW Defendant, Bobby H. Nelson, and hereby serves the following requests for

  production to be answered in accordance with the Alabama Rules of Civil Procedure:

                                          DEFINITIONS

         The following words, when used in these Requests for Production, unless otherwise

  indicated, shall mean:

         A.      The terms “You” and “Your” refer to the Plaintiff, Delores Blevins, and to
                 her present or former agents, attorneys, representatives and other persons
                 who have acted or purported to act on her behalf pursuant to contract or
                 otherwise in any of the matters covered by these interrogatories and
                 request for production, whether or not it is contended that such entity or
                 person had authority to act on behalf thereof.

         B.      “Communication” means any oral or written exchange of words, thoughts
                 or ideas with another person(s), whether person-to-person, in a group, in a
                 meeting, by telephone, letter, telefax, electronic mail, or otherwise, and
                 including without limitation any printed, typed, handwritten or other
                 readable document and any tape recording, correspondence,
                 memorandum, report, contract, diary, log book, minutes, notes, study,
                 survey and/or forecast.

         C.      The “Document” or “Documents” shall have their customary broad
                 meanings and shall include, without limitation, all originals, copies and
                 drafts of all written, typewritten, recorded, transcribed, printed, taped,
                 photographic or graphic material, however produced or reproduced,
                                 DOCUMENT 20
Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 56 of 61



     whether sent or received, or neither, including but not limited to, all books,
     pamphlets, articles, newspapers, press releases, magazines, booklets,
     circulars, handbooks, manuals, periodicals, letters, memoranda, files,
     envelopes, notices, instructions, reports, financial reports, records, studies,
     transcripts, diaries (formal or informal), audited and un-audited financial
     statements, working papers, questionnaires, notes, notations, charts, lists,
     comparisons, telegrams, cables, telex messages, communications
     (including intra-corporate communications, and reports, notes, notations
     and memoranda of, or relating to, telephone conversations and
     conferences), minutes, transcriptions, correspondence, agreements, graphs,
     tabulations, analyses, evaluations, tests, projections, opinions or reports,
     statements, summaries, desk calendars, appointment books, telephone
     logs, telephone bills, surveys, indices, tapes, computer inputs or outputs,
     computer memory, computer disks, electronic mail, microfilm, magnetic
     tapes, photographs, installation guides and instruction material within your
     possession, custody or control. Different versions of the same documents,
     including but not limited to, drafts or documents with handwritten
     notations or marks not found in the original or other copies or different
     documents.

D.   “Person” means any natural person as well as any firm, partnership,
     proprietorship, association, institution, joint venture, corporation,
     government entity, administrative agency, professional association and
     any other organization.

E.   “Identify,” when used in reference to a natural person, means to provide
     that person's name, last known home and business addresses, last known
     home and business telephone numbers, present employer and job title.

F.   “Identify,” when used in reference to a person that is a corporation,
     partnership, proprietorship, association, business, or other such group,
     means to provide the person's full name, address, telephone number, form
     of organization and a description of its business activities.

G.   “Identify,” when used in reference to a document, means to provide a brief
     description of the document including its date, author, addressee, number
     of recipients, forum (that is, letter, invoice, blueprint, etc.), subject matter,
     length, and the present custody of each copy of the document having
     notations unique to such copy.

H.   “Identify,” when used in reference to an oral communication, means to
     state the date of the communication and the place or places where the
     communication occurred, and to identify each person who took part or
     heard the communication, to provide a description of the subject matter of
     the communication, and to identify each document that refers or relates to
     or evidences the communication.
                                            DOCUMENT 20
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 57 of 61



        I.      “Date” refers to the exact day, month, and year, if known, or, if not
                known, best approximation including, as appropriate to the situation,
                relationship to the offense.

        J.      “Defendant” shall refer to Bobby H. Nelson and any present or former
                employees, agents, attorneys, representatives and all other persons who
                have acted or purported to act on its behalf pursuant to contract or
                otherwise in any of the materials covered by these interrogatories and
                requests for production, whether or not it is contended that such entity or
                person had authority to act on behalf thereof.

        K.      For each and every requested document that is claimed to be privileged: (i)
                identify the document by date, author, addressor and addressee; (ii) identify
                the person who presently has custody, control or possession of the original
                and all copies thereof; (iii) state specifically each and every ground on
                which the claim of privilege is based; (iv) identify each person (by name,
                address, employer, job description or position at present) who received, or
                had access in the ordinary course of business to, the original and/or any copy
                of the document from the time the document was originated until the present.

                                            REQUESTS

Please produce:

        1.      Produce a signed copy of the enclosed medical authorization allowing Defendant to

obtain copies of your medical records.

        2.      Any and all hospital records from any hospital or infirmary in which you were

examined, treated, or confined prior to or subsequent to the accident made the basis of this suit.

        3.      Any and all medical reports from any doctor or infirmary in which you were

examined, treated, or confined prior to or subsequent to the accident made the basis of this suit.

        4.      Any and all medical bills or receipts that you contend were incurred as a result of the

accident made the basis of this suit.

        5.      Any and all documents related to any disability benefits you are receiving from any

agency including, but not limited to, an award letter and other documents regarding the nature of

your disability, the frequency of any disability payments and the date of award of any disability

benefits.
                                            DOCUMENT 20
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 58 of 61



        6.      Any and all bills, invoices, or receipts other than the medical bills that you contend

were incurred as a result of the accident made the basis of this suit.

        7.      If you are making a lost wage claim, please produce any and all state and federal

income tax returns filed by you for the five (5) years prior the subject accident.

        8.      If you are making a lost wage claim, please produce any and all state and federal

income tax returns filed by you for the years following the subject accident.

        9.      Any and all documents related to your employment, including contracts, union

agreements, pay stubs, checks, and pay records.

        10.     Any and all photographs taken of the incident scene.

        11.     Any and all photographs taken of you that are intended to depict your injuries.

        12.     Any and all statements taken of the Defendant’s present or former employees,

including notes, transcripts, memorandums, or reports reflecting any such statements.

        13.     Any and all statements taken of any other party or witness, including notes,

transcripts, memorandums, or reports reflecting such statements.

        14.     Any and all expert reports prepared in connection with this case.

        15.     Any and all documents, correspondence, memoranda, statements and/or invoices

pertaining to any subrogation claim, lien or right of reimbursement of entity to any funds or

proceeds you may receive through the disposition of this lawsuit.

        16.     Any and all call records for all telephonic device(s) owned and/or utilized by you

during the month of May 2019 including, but not limited to, the following:

                a.      Records reflecting calls placed by you, or anyone acting on your
                        behalf;

                b.      Records reflecting calls received or missed by you, or anyone
                        acting on your behalf.
                                          DOCUMENT 20
       Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 59 of 61



       17.     Any and all documents that you intend to offer as evidence at the trial of this case.

       18.     Any and all documentation which you allege is evidence of any wrong doing,

negligence or wantonness on the part of this Defendant.

***Pursuant to Ala. R. Civ. P. 26(b)(5), if information otherwise discoverable is being
withheld on a claim that it is privileged, that claim must be expressly made and, upon written
request by a party, shall be supported by a description of the nature of the documents,
communications, or things not produced sufficient to enable the demanding party to contest
the claim. Therefore, the undersigned hereby requests submission of a “privilege log” within
twenty-one (21) days if any documents or communications are being withheld on the basis of a
privilege.




                                                     /s/ Lee H. Stewart
                                                     Lee H. Stewart (STE133)
                                                     Attorney for Defendant
                                                     Bobby H. Nelson




OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
3500 Blue Lake Drive, Suite 425
Birmingham, Alabama 35243
(205) 980-5888
lstewart@ggh-law.com
                                          DOCUMENT 20
        Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 60 of 61



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of
record or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and
properly addressed as follows:


       Antonio D. Spurling
       SPURLING LAW FIRM, LLC
       406 19th Street Suite 100
       Birmingham, Alabama 35218

DATED:         August 29, 2019.

                                                     /s/ Lee H. Stewart
                                                     OF COUNSEL
                                                    DOCUMENT 20
         Case 2:19-cv-01502-ACA Document 1-1 Filed 09/09/19 Page 61 of 61




 AUTHORIZATION FOR RELEASE OF MEDICAL CONFIDENTIAL INFORMATION AND RECORDS

TO:


I hereby give my permission for the Records Custodian to release the following information to Lee Stewart of the
law offices of Gaines, Gault, Hendrix & Bishop, PC, 3500 Blue Lake Drive, Suite 425, Birmingham, AL 35243
(205) 980-5888 or his authorized representative:

*        Medical Records                                *        Reports
*        Correspondence                                 *        Nurse’s Notes
*        Operative reports                              *        Insurance forms
*        Orders                                         *        Patient History Questionnaires
*        Summaries                                      *        Handwritten and typewritten notes
*        Charts                                         *        Memoranda
*        Consultation Reports                           *        Therapy records (P.T., O.T., Speech, etc.)
*        Test results                                   *        Admission and Discharge Summaries
*        Emergency Room records                         *        Out-Patient records
*        Flight Transport records                       *        Prescriptions
*        Radiation Therapy records                      *        Rehabilitation records
*        Lab Tests/reports                              *        Pathology reports
*        Medication records                             *        Statements and bills
*        Insurance claims                               *        Disability statements
*        Videotapes                                     *        Records from other health care providers
*        Workers Compensation Claims                    *        EEG and Brain Mapping Studies
*        X-rays, MRIs, CT scans, Angiograms,            *        Billing
         Myelograms, Discograms, Echocardiograms,
         Doppler studies, and all other radiological studies or imaging
*        Any and all information relative to my physical condition

This release does NOT allow disclosure of HIV/AIDS, psychiatric, psychological, or alcohol and/or drug abuse
information.
I understand that my records have a privileged and confidential status and that I am waiving that status for the
purpose contained with this authorization. I understand that I have the right to refuse to sign this authorization. I
understand that the information disclosed by this authorization may be subject to re-disclosure by the recipient and
will no longer be protected by the Health Insurance Portability and Accountability Act of 1996. This authorization
is for a continuing disclosure, valid for three (3) years after the date of my signature. I understand this authorization
may be revoked in writing, although revocation will not be effective as to the disclosure of records the release of
which I have previously authorized. A facsimile or photostatic copy of this authorization shall be considered as
effective and valid as the original.

_x_      Please check this line if for legal purposes/issues.

Patient Full Name:                                                                 DOB:

Patient’ Social Security Number:

Signature of Patient:                                                                        Date:

Signature of Representative:                                                              Date:
(If patient is a minor or unable to sign, legal guardianship/custody must be substantiated with legal documentation
accompanying this authorization).

      (IF COSTS EXCEED $100.00, PLEASE CALL FOR APPROVAL PRIOR TO COPYING SAME.)
